Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's submission filed on 3/01/2021 has been entered.   Claims 23-42 are pending.  Newly added features, where relevant, necessitate new ground(s) of rejections.
 Response to Arguments
Applicant’s arguments with respect to claims 23, 37 and 42 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 23-26, 28-29 and 31-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard et al. (US 2008/0133540 hereinafter Hubbard) in view of Satish (US 8,566,589).
Regarding claim 23, Hubbard discloses a method for operating a scanning facility executing on processing circuitry, the method comprising: 
receiving a request for content from a client at the scanning facility, the request including an outbound network request from the client to a network location specified by a Uniform Resource Identifier (URI) including a domain for the URI (FIG. 3, ¶ [0052]-[0053], [0101]; i.e. the gateway server module receives outgoing URL requests from the workstation module); 
saving contextual information from the request at the scanning facility, wherein the contextual information includes first locale information specifying a first location associated with the domain for the URI (FIG. 3, ¶ [0054], [0101], [0103]-[0104]; i.e. storing information about URLs in the categorized URL/content database including the domain names of URL host in particular country); 
examining the request for compliance with a management policy at the scanning facility (FIG. 3, ¶ [0054]-[0055]; i.e. determining whether the URL request is permitted based on a policy module); 
retrieving a content item responsive to the request at the scanning facility (FIG. 3, ¶ [0054], [0062]-[0063]; i.e. retrieving/obtaining the webpage identified in the URL request); and 
analyzing, with the scanning facility, the information from the request and the content item responsive to the request to detect whether the content item includes 
Hubbard does not explicitly discloses analyzing the first locale information specifying the first location from the request comparatively with second locale information specifying a second location of a source of the content item responsive to the request.
However, Satish discloses analyzing the first locale information specifying the first location from the request comparatively with second locale information specifying a second location of a source of the content item responsive to the request (FIG. 2, col. 3, lines 55-62, col. 4, line 29-col. 5, line 5, col. 5, lines 39-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Satish’s teaching into Hubbard in order to identify a legitimate or illegitimate web server based on analyzing the information in the initial request and the information in the response to the initial request (Satish, FIG. 2, col. 1, lines 10-46).
Regarding claim 24, Hubbard in view of Satish discloses the method of claim 23, wherein the contextual information further includes one or more of a known alphanumeric string within the request form the client and a sequence of alphanumeric strings in a series of client requests (Hubbard, ¶ [0045], [0073]).

Regarding claim 26, Hubbard in view of Satish discloses the method of claim 23 wherein analyzing includes analyzing header information for the content item responsive to the request to detect whether the content item includes restricted content from a list of restrictions in the management policy (Hubbard, ¶ [0096]).
Regarding claim 28, Hubbard in view of Satish discloses the method of claim 23, further comprising executing the scanning facility on a remote threat management facility (Hubbard, FIG. 3).
Regarding claim 29, Hubbard in view of Satish discloses the method of claim 23, further comprising, when the content item includes restricted content, blocking the restricted content from the client (Hubbard, ¶ [0064]).
Regarding claim 31, Hubbard in view of Satish discloses the method of claim 23, wherein contextual information includes path information in the request (Hubbard, ¶ [0101]).
Regarding claim 32, Hubbard in view of Satish discloses the method of claim 23, wherein the contextual information includes a registered domain name for an organization (Hubbard, ¶ [0104]).
Regarding claim 33, Hubbard in view of Satish discloses the method of claim 23, wherein the contextual information includes header information in the request (Hubbard, ¶ [0095]).

Regarding claim 35, Hubbard in view of Satish discloses the method of claim 23, wherein the contextual information includes header information for the content item retrieved in response to the request (Hubbard, ¶ [0095]-[0096]).
Regarding claim 36, Hubbard in view of Satish discloses the method of claim 23 wherein the contextual information includes a plurality of network addresses for a prior sequence of client requests (Hubbard, FIG. 11, ¶ [0101]).
Regarding claim 37, see claim 23 above for the same reasons of rejections.
Regarding claim 38, see claim 24 above for the same reasons of rejections.
Regarding claim 39, Hubbard in view of Satish discloses the computer program product of claim 37, wherein the contextual information further includes a changed portion of the request relative to other requests (Hubbard, ¶ [0101]).
Regarding claim 40, see claim 25 above for the same reasons of rejections.
Regarding claim 41, see claim 26 above for the same reasons of rejections.
Regarding claim 42, Hubbard discloses a system comprising: 
one or more hardware processors (FIG. 3, ¶ [0138]); 
a non-transitory computer readable medium comprising instructions executable by the one or more hardware processors (FIG. 3, ¶ [0139]); and 
a scanning facility configured to receive a request for content from a client, the request including an outbound network request from the client to a network location specified by a Uniform Resource Identifier (URI) including a domain for the URI(FIG. 3, 
Hubbard does not explicitly discloses analyzing the first local information specifying the first location from the request comparatively with second locale information specifying a second location of a source the content item responsive to the request.
Hubbard does not explicitly discloses analyzing the first local information specifying the first location from the request comparatively with second locale information specifying a second location of a source the content item responsive to the request.
.
Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard et al. (US 2008/0133540 hereinafter Hubbard) in view of Satish and further in view of Sinn et al. (US 2009/0064335 hereinafter Sinn).
Regarding claim 27, Hubbard in view of Satish discloses the method of claim 23.
Hubbard in view of Satish does not explicitly disclose further comprising executing the scanning facility on the client.
However, Sinn discloses executing the scanning facility on the client (¶ [0018], [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Sinn’s teaching into Hubbard in view of Satish in order to provide effective ways of detecting, preventing and handling malicious information in real-time (Sinn, ¶ [0002]-[0004]). 
Regarding claim 30, Hubbard in view of Satish discloses the method of claim 23.
Hubbard in view of Satish does not explicitly disclose further comprising when the content item includes restricted content, performing a remedial action on the client in response to the restricted content.
However, Sinn discloses when the content item includes restricted content, performing a remedial action on the client in response to the restricted content (¶ [0018], [0043]).
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435